FILED
                       NOT FOR PUBLICATION
                                                             APR 30 2019
                UNITED STATES COURT OF APPEALS            MOLLY C. DWYER, CLERK
                                                           U.S. COURT OF APPEALS


                        FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,             No. 16-50260

          Plaintiff-Appellee,         D.C. No. 3:14-cr-01288-DMS-13

v.
                                      MEMORANDUM*
WILBERT ROSS III, AKA Coy,
AKA Coy Blue, AKA Wilbert Ross,

          Defendant-Appellant.



UNITED STATES OF AMERICA,             No. 16-50277

          Plaintiff-Appellee,         D.C. No. 3:14-cr-01288-DMS-9

v.

TERRY CARRY HOLLINS,
AKA Caby, AKA Caby-3 and 3,

          Defendant-Appellant.



UNITED STATES OF AMERICA,             No. 16-50357

          Plaintiff-Appellee,         D.C. No. 3:14-cr-01288-DMS-12

v.
MARCUS ANTHONY FOREMAN,
AKA Missle,

             Defendant-Appellant.



UNITED STATES OF AMERICA,                       No. 16-50359

             Plaintiff-Appellee,                D.C. No. 3:14-cr-01288-DMS-10

 v.

JERMAINE GERALD COOK,
AKA Tre-O,

             Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                         Argued and Submitted April 10, 2019
                                Pasadena, California

Before: PAEZ and CLIFTON, Circuit Judges, and KATZMANN,** Judge.

      Wilbert Ross III, Terry Carry Hollins, Marcus Anthony Foreman, and

Jermaine Gerald Cook appeal their convictions and life sentences for conspiring to

participate as gang members in violation of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962(d). We address each of their seven

claims, and we affirm.


                                         2
      1. Hollins, Foreman, and Ross were not wrongly denied self-representation

rights under Faretta v. California, 422 U.S. 806 (1975). The district court’s finding

that Hollins made his request for purposes of delay and not in good faith was not

clearly erroneous. Hollins made his first self-representation request twenty months

after his indictment and just a short time before trial. He made all his requests after

the court, in an effort to protect witnesses, had imposed limitations on the ability of

the defendants personally to receive advance information regarding the identity of

government witnesses. With most requests Hollins indicated a desire for more time

to prepare, which would have required continuing the firm trial date. Though he

ultimately said that he would proceed self-represented to trial as scheduled and

under the limitation imposed regarding witness information, the district court

explicitly noted in denying the request that Hollins had rights to both self-

representation and “meaningful representation,” creating a “Hobson’s choice for

the court.” See United States v. Farias, 618 F.3d 1049, 1053 (9th Cir. 2010). The

court had reason for concern that self-representation at that point would put both

the trial date and the discovery limitation in jeopardy. The request for self-

representation by Foreman was no stronger. He withdrew his request for

self-representation, in any event, and never renewed it. Ross made his request in




                                           3
the middle of trial, so the district court did not err in denying this untimely request.

See United States v. Carpenter, 680 F.3d 1101, 1102 (9th Cir. 2012) (per curiam).

      2. The district court also did not abuse its discretion in denying a motion to

disqualify itself under 28 U.S.C. § 455(a) based on statements the district judge

made while addressing Ross’s concern that his attorney was not providing effective

assistance. The judge expressed familiarity with the types of charges filed and the

evidence presented to address Ross’s concerns about his attorney’s qualifications

and conduct, but he did not “display a deep-seated favoritism or antagonism that

would make fair judgment impossible.” Liteky v. United States, 510 U.S. 540, 555

(1994).

      3. The court permissibly denied a challenge under Batson v. Kentucky, 476

U.S. 79 (1986), after the government used a peremptory challenge on Juror No. 14,

the only African American who remained eligible for jury selection. The

government explained it was concerned about the potential juror’s employment

status, two children requiring childcare, residence in a neighborhood where drug

dealing was controlled by defendants’ gang, prior experience witnessing a crime

where the victim did not press charges, and nervousness. The court’s conclusion

that there was no purposeful discrimination was not clearly erroneous. See Tolbert

v. Page, 182 F.3d 677, 680 n.5 (9th Cir. 1999) (en banc). Although defendants


                                            4
suggest the government’s failure to strike other potential jurors with similar

characteristics indicates purposeful discrimination, no other juror had the same

disqualifying features. See United States v. Alvarez-Ulloa, 784 F.3d 558, 567 (9th

Cir. 2015). Moreover, the government’s substitution offer, while inartful, did not

refute its race-neutral reasons for challenging Juror No. 14 in this context. Id.

      4. The district court also permissibly denied a motion to suppress recordings

of Hollins, Foreman, and a third alleged gang member during pretrial detention.

Defendants argue this court should follow United States v. Cohen, 796 F.2d 20,

23-24 (2d Cir. 1986), in which the Second Circuit held that a pretrial detainee

retained an expectation of privacy to challenge the warrantless physical search of

his cell intended solely to bolster the prosecution’s case. The Supreme Court has

held that a convicted criminal does not have a Fourth Amendment expectation of

privacy while incarcerated. See Hudson v. Palmer, 468 U.S. 517, 530 (1984). The

California Supreme Court has extended that conclusion to pretrial detainees,

rejecting the approach taken in Cohen. People v. Davis, 115 P.3d 417, 428-29 (Cal.

2005). We do not have to resolve that difference because this case is unlike Cohen.

There was no physical search here, and there was evidence the search was not

intended solely to bolster the prosecution’s case. The court did not abuse its

discretion in finding that these defendants had no reasonable expectation of privacy


                                           5
in their jail cell conversation and that law enforcement recorded their conversation

based on real concerns about witness safety. See United States v. Mayer, 560 F.3d

948, 956 (9th Cir. 2009).

      5. Although the state must refrain from improper litigation methods

calculated to produce a wrongful conviction, it is also “obliged to ‘prosecute with

earnestness and vigor.’” Cone v. Bell, 556 U.S. 449, 469 (2009) (quoting Berger v.

United States, 295 U.S. 78, 88 (1935)). Defendants identify a few instances when

the court sustained defense objections to government questions and the

government made negative statements about defendants and their counsel, but they

have not established the district court abused its discretion in concluding

misconduct did not occur. United States v. Nadler, 698 F.2d 995, 1001 (9th Cir.

1983). As the government concedes, its comment in rebuttal closing was improper,

but it was harmless in light of its brevity and the district court’s prompt curative

instruction to the jury. See United States v. Barragan, 871 F.3d 689, 707-10 (9th

Cir. 2017).

      6. The court did not violate the Sixth Amendment or Apprendi v. New

Jersey, 530 U.S. 466 (2000), in imposing life sentences based on a special verdict

form requiring the jury to unanimously agree that the government had proven

beyond a reasonable doubt that each defendant agreed that a co-conspirator would


                                           6
commit at least one of four enumerated offenses with maximum life penalties. By

statute, a RICO conspiracy conviction can lead to a maximum sentence of life

imprisonment “if the violation is based on a racketeering activity for which the

maximum penalty includes life imprisonment.” 18 U.S.C. § 1963(a). Because of

the special verdict form,1 this case does not raise the same concerns as United

States v. Nguyen, 255 F.3d 1335, 1343-44 (11th Cir. 2001).

      7. Cumulative error does not mandate reversal because defendants have not

established that “the combined effect of multiple trial court errors violates due

process [because] it renders the resulting criminal trial fundamentally unfair.”

Parle v. Runnels, 505 F.3d 922, 927 (9th Cir. 2007).

      AFFIRMED.




      1
        The government filed an unopposed motion for judicial notice of the same
special verdict form used by the district court in another case. Although we do not
rely on that form in deciding this case, we agree that we may take judicial notice of
inferior court records from another case and therefore grant the motion. See United
States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                           7